DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In view of Applicant’s amendments filed 22 March 2021, previous objections to the specification are hereby withdrawn. 
In view of Applicant’s amendments filed 22 March 2021, previous objections to the drawings are hereby withdrawn. 
In view of Applicant’s amendments filed 22 March, 2021, previous rejections under 35 U.S.C. 103 have been updated. 
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
	Applicant argues that the concentration sensor (S7) of Suzuki is used in a dilution solution in a preparation vessel (7) downstream of the solution supplier container and therefore it would not be obvious to modify the probe of Favuzzi to measure concentration in the reagent receptacle (see Remarks Pg. 7). However, Applicant is arguing intended use of the concentration sensor. The motivation of using a concentration sensor is that solution concentration effects analysis results. It would be obvious to one of ordinary skill in the art that this would apply to a reagent solution as well as a dilution . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 24, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “an extraction device” in line 3 and “a reagent receptacle” in line 4. It is unclear if applicant is claiming a different extraction device and/or reagent receptacle from claim 16 or if claim 17 should recite “the extraction device” and/or “the reagent receptacle” as claim 17 is dependent on claim 16. 
Claim 18 is unclear as it is dependent on claim 17. 
Claims 24 and 25 are dependent on canceled claim 23 and claim 26 is dependent on claim 25. For the sake of examination claim 24 will be interpreted as dependent on claim 16 and claim 25 as dependent on claim 24. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19, 24-28, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over US

Regarding claim 16, Favuzzi teaches a staining apparatus (Fig. 1 & Col. 15 lines 64-65) corresponding to the tissue processing apparatus recited in the instant claims for processing biological tissue. Favuzzi teaches the staining apparatus comprises a probe (element 10) that comprises a continuous tubing (element 701) having a spiral section (element 703), a probe member (element 702) having dispensing end also called probe tip (element 704), and has a mounting end having a fitting (element 705) for mounting on a robot head (element 22) (Figs. 8-9 & Col. 21, lines 21-21-25). The rigid probe member (element 702) is mounted with fitting (element 705) in a holder (element 205) on the robotic head (element 22) (Figs. 7a-7c & Col. 21, lines 40-42). Element 705 (probe fitting) is interpreted as an inlet tube as well as an extraction device (see Fig. 9) for which the probe is mounted corresponding to “a measurement probe mounted to the inlet tube” as recited in the instant claims. Favuzzi also teaches the rigid probe member (element 702) attached to the robotic arm (element 22) via the fitting (element 705) (inlet tube) is arranged to cooperate with at least one reagent container in such manner that the probe may penetrate an opening covered by a cap comprising a septum, aspirate reagent, and withdraw from the container, and wherein the septum may be adapted to regenerate as an almost tight closure of the reagent container, i.e. become substantially closed again (Col. 7, lines 60-65) corresponding to wherein the extraction device is an inlet tube configured to take reagent out of the reagent receptacle via a reagent opening in the inlet tube, when inserted into the reagent receptacle. Favuzzi also teaches the probe is "provided with an attached or incorporated fluid level sensor for detecting the amount of reagent remaining in a reagent container" (Col. 22, lines 54-57). Favuzzi also teaches "the fluid level sensor operates by detecting a change in electrical capacitance. Such capacitance level measurement devices are well-known in the art and are commercially available. A capacitor is formed when a level sensing electrode of the fluid level sensor is inserted to a known depth 

Suzuki teaches an apparatus that has a concentration sensor for measuring a concentration of a solution (Col. 1, lines 52-59) to prepare the solution for use in a clinical analyzer (Col. 1, lines 6-10) for the analysis of blood or leukocytes or other clinical tests (Col. 2, lines 18-23).
Favuzzi and Suzuki are analogous in the field of clinical analyzers. It would have been obvious to one skilled in the art before the effective filing date to modify probe of Favuzzi to measure reagent concentration as well as level as taught by Suzuki because solution concentration directly effects analysis results, and good accuracy is required (Col. 1, lines 40-41). The modified probe of Favuzzi would therefore be capable of determining if the concentration and/or type of reagent contained in the reagent receptacle does not match the specified concentration and/or type and the tissue processing apparatus would be capable of providing an indication to the user that the reagent contained in the reagent receptacle connected to the extraction device does not match the specified concentration and/or type as it does with the reagent level sensor. 
Regarding claim 17, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above.
Favuzzi teaches "reading a code provided on a reagent container to determine reagent type and
the reagent location in the system" (Col. 18, lines 47-49) and "the robot comprises means ... in the robotic head for lowering the probe in order to insert the probe tip into content of a selected reagent container and aspirate selected amount of reagent for the selected staining or treatment process" (Col. 18, 53-59). This corresponds to provide an indication to a user to connect an extraction device of the 
	Regarding claim 19, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above.
Favuzzi teaches “in order to support a fast operation, a plurality of probes such as two, three or four probes may be provided in order to allow for dispensing different reagent without washing probe between dispensing” (Col. 7, lines 55-58) corresponding to first and second measurement probes and first and second reagent receptacle as cited in instant claims. Each probe would correspond to a respective fitting (i.e. inlet tube/extraction device) and be capable of performing the same functions as the inlet tube/extraction device as described above. 
Regarding claim 24, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above. 

Regarding claim 25, Favuzzi and Suzuki teach all the limitations of claim 24 as discussed above. 
Favuzzi teaches the probe (element 10) comprises a continuous tubing (element 701) having a spiral section (element 703), a probe member (element 702) having dispensing end also called probe tip (element 704), and has a mounting end having a fitting (element 705) for mounting on the robot head (element 22) (Figs. 8-9 & Col. 21, lines 21-21-25). The rigid probe member (element 702) is mounted with fitting (element 705) in a holder (element 205) on the robotic head (element 22, corresponding to extraction device) (Figs. 7a-7c & Col. 21, lines 40-42). Element 705 (probe fitting) is interpreted as an inlet tube (see Fig. 9) for which the probe is mounted. The probe fitting is open on the inside and therefore has walls (Fig. 8 & 9) which define a compartment configured for housing the measurement probe. 
Regarding claim 26, Favuzzi and Suzuki teach all the limitations of claim 25 as discussed above. 
Favuzzi teaches the probe (element 10) comprises a continuous tubing (element 701) having a spiral section (element 703), a probe member (element 702) having dispensing end also called probe tip (element 704), and has a mounting end having a fitting (element 705) for mounting on the robot head (element 22) (Figs. 8-9 & Col. 21, lines 21-21-25). The rigid probe member (element 702) is mounted with fitting (element 705) in a holder (element 205) on the robotic head (element 22, corresponding to extraction device) (Figs. 7a-7c & Col. 21, lines 40-42). Element 705 (probe fitting) is interpreted as an inlet tube (see Fig. 9) for which the probe is mounted. The probe fitting is open on the inside and therefore has walls (Fig. 8 & 9) which define a compartment configured for housing the measurement 
Regarding claim 27, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above.
Favuzzi teaches “the fluid level sensor operates by detecting a change in electrical capacitance. Such capacitance level measurement devices are well-known in the art and are commercially available. A capacitor is formed when a level-sensing electrode of the fluid level sensor is inserted to a known depth into a reagent container. The metal rod of the electrode acts as one plate of the capacitor and a reference electrode acts as the other plate. As the level in the container rises, the air or gas normally surrounding the electrode is displaced by the reagent’s different dielectric constant. The value of the capacitance thus changes because the dielectric between the two plates has changed. The capacitance change is detected electronically and then converted into an output signal” (Col. 22, line 54 – Col. 23, line 3). 
Favuzzi does not teach wherein one of the two measurement surfaces includes at least one wall of the sample chamber; however in order for a capacitance measurement to take place at least one measurement surface (electrode) would have to be on the wall of the sample chamber (element 703) of the probe and in contact with the fluid in order to allow for change to dielectric to be detected as taught by Favuzzi. 
Regarding claim 28, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above.
Favuzzi teaches “the fluid level sensor operates by detecting a change in electrical capacitance. Such capacitance level measurement devices are well-known in the art and are commercially available. A capacitor is formed when a level-sensing electrode of the fluid level sensor is inserted to a known depth into a reagent container. The metal rod of the electrode acts as one plate of the capacitor and a reference electrode acts as the other plate. As the level in the container rises, the air or gas normally 
Regarding claim 30, Favuzzi and Suzuki teach all the limitations of claim 16 as discussed above.
Favuzzi teaches “a capacitor is formed when a level-sensing electrode of the fluid level sensor is inserted to a known depth into a reagent container. The metal rod of the electrode acts as one plate of the capacitor and a reference electrode acts as the other plate” (Col. 22, lines 60-64) corresponding to inserting a measurement probe into a reagent receptacle containing a reagent so that the two measurement surfaces of the measurement probe are at least partially immersed in reagent contained in the reagent receptacle. Favuzzi teaches “as the level of the reagent in the container rises, the air or gas normally surrounding the electrode is displaced by the reagent's different dielectric constant. The value of the capacitance thus changes because the dielectric between the two plates has changed. This capacitance change is detected electronically and then converted it into an output signal. With the probe … it is possible to provide both precision and accuracy of the aspirated volumes of reagents. This is very important as the staining result maybe deteriorated if the applied volumes differ from the recommended sizes, and this could later cause difficulties when analyzing the stained sample in a microscope and might give reason to a faulty diagnosis” (Col. 22, line 64 – Col. 23, line 10) corresponding to using the two measurement surfaces of the measurement probe to obtain at least one electrical measurement of reagent contained in the reagent receptacle before reagent is taken out from the reagent receptacle by the tissue processing apparatus. 

Suzuki teaches an apparatus that has a concentration sensor for measuring a concentration of a solution (Col. 1, lines 52-59) to prepare the solution for use in a clinical analyzer (Col. 1, lines 6-10) for the analysis of blood or leukocytes or other clinical tests (Col. 2, lines 18-23). 
Favuzzi and Suzuki are analogous in the field of clinical analyzers. It would have been obvious to one skilled in the art before the effective filing date to modify probe of Favuzzi to measure reagent concentration as well as level as taught by Suzuki because solution concentration directly effects analysis results, and good accuracy is required (Col. 1, lines 40-41). 
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,875,245 to Favuzzi et al. (herein Favuzzi) in view of US Patent 5,800,056 to Suzuki et al. (herein Suzuki) as applied to claims 17 and 19 above and in further view of Tissue Processing and Hematoxylin and Eosin Staining by Feldman et al. (herein Feldman). 
Regarding claim 18, Favuzzi and Suzuki teach all the limitations of claims 16 and 17 as discussed above.
The combination of Favuzzi and Suzuki teaches “a method and an apparatus for automatic processing of at least one biological sample accommodated on a carrier, such as a slide, by applying a predetermined amount of reagents in sequence according to protocol” (Col. 2, lines 20-24). 
Favuzzi and Suzuki do not teach wherein the specified type and concentration of reagent is a dehydrant having a concentration of 90% or higher, or a hydrocarbon solvent having a concentration of 90% or higher. 
Feldman teaches Dehydration displaces the residual aqueous fixative as well as cellular water. Water is found in the tissue in two forms: free water and bound water. The bound water molecule is an 
Favuzzi, Suzuki, and Feldman are analogous in the field of tissue processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Favuzzi to use a dehydrant having a concentration of 90% or higher to remove free water while retaining bound water which is an integral part of the macromolecules of a cell as mentioned above (Section 1.2 Dehydration, paragraph 1).
Regarding claim 20, Favuzzi and Suzuki teach all the limitations of claim 19 as discussed above.
The combination of Favuzzi and Suzuki teaches “a method and an apparatus for automatic processing of at least one biological sample accommodated on a carrier, such as a slide, by applying a predetermined amount of reagents in sequence according to protocol” (Col. 2, lines 20-24 of Favuzzi). 
Favuzzi and Suzuki do not teach wherein the specified type and concentration of reagent is a dehydrant having a concentration of 90% or higher, or a hydrocarbon solvent having a concentration of 90% or higher. 
Feldman teaches Dehydration displaces the residual aqueous fixative as well as cellular water. Water is found in the tissue in two forms: free water and bound water. The bound water molecule is an integral part of the macromolecules of the cell. Correct dehydration schedules during tissue processing should only remove the free water, leaving the bound water intact. Graded alcohols are used in dehydration to remove free water and keep the bound water in place. When tissues are exposed to excessive time in 95 % or 100 % alcohols or to heat, bound water is removed. The removal of the bound 
Favuzzi, Suzuki, and Feldman are analogous in the field of tissue processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Favuzzi to use a dehydrant having a concentration of 90% or higher to remove free water while retaining bound water which is an integral part of the macromolecules of a cell as mentioned above (Section 1.2 Dehydration, paragraph 1). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,875,245 to Favuzzi et al. (herein Favuzzi) in view of US Patent 5,800,056 to Suzuki et al. (herein Suzuki) as applied to claim 28 above and in further view of US pre-grant publication 20140296089 to Holmes et al. (herein Holmes). 
Regarding claim 29, Favuzzi and Suzuki teach all the limitations of claim 28 as discussed above.
Favuzzi teaches “an electrically conducting member of the reagent dispensing device is connected to an electronic circuit adapted for capacitive level sensing (having ability to detect the reagent level by sensing an electrical capacity, and adapted to forward information about the detected level to the computer system). Further, the computer system may be adapted to issue an order for a new delivery of the reagent if the level is below a predetermined limit” (Col. 8, lines 32-39). 
Favuzzi and Suzuki do not teach signal processing circuitry includes circuitry housed in a cap for use with a reagent receptacle. 
Holmes teaches a sensing electrode that takes direct capacitance measurements can be covered with a dielectric substance or device passivation. The signal of the electrode can be compared to an open circuit which establishes an absolute reference for measurement but may be more susceptible to 
Favuzzi, Suzuki, and Holmes are analogous in the field of tissue processing. It would have been obvious to one skilled in the art before the effective filing date to modify Favuzzi wherein the signal processing circuitry is housed in a cap for use in a reagent receptacle because exposed circuit may be more susceptible to noise as taught by Holmes (paragraph 0419). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797